DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 11-13 of of U.S. Patent No. 11,328,647 in view of Yen (US 2020/0335023). Although the claims at issue are not identical, they are not patentably distinct as will be explained after the comparison chart below:
Instant Application 17/738,423
US Patent No. 11,328,647
1. A display device comprising: a display panel; and a display panel driving circuit configured to drive the display panel, wherein the display panel includes: a first display region having a first transmittance; a second display region having a second transmittance lower than the first transmittance; and a third display region disposed between the first display region and the second display region and having a third transmittance higher than the second transmittance and lower than the first transmittance, and wherein the third display region completely surrounds the first display region, and the second display region completely surrounds the third display region.
1. A display device comprising: a display panel; and an optical module disposed under the display panel, wherein the display panel includes: a first display region under which the optical module is disposed to overlap the first display region in a plan view, the first display region including transparent regions through which light for an operation of the optical module passes and first pixels having a first pixel structure and disposed between the transparent regions; a second display region in which second pixels having a second pixel structure are disposed; and a third display region disposed between the first display region and the second display region, third pixels having a third pixel structure being disposed in the third display region, only part of the third pixels being driven during a display operation, and wherein the part of the third pixels driven in the third display region during the display operation are altered every frame.
2. The display device of claim 1, further comprising: an optical module disposed under the first display region to overlap the first display region in a plan view such that light for an operation of the optical module passes through the first display region.

3. The display device of claim 1, further comprising: an optical module disposed under the first display region and the third display region to overlap the first display region and the third display region in a plan view such that light for an operation of the optical module passes through the first display region and the third display region.
12. A display device comprising: a display panel; and an optical module disposed under the display panel, wherein the display panel includes: a first display region under which the optical module is disposed to overlap the first display region in a plan view, the first display region including first transparent regions through which light for an operation of the optical module passes and first pixels having a first pixel structure and disposed between the first transparent regions; a second display region in which second pixels having a second pixel structure are disposed; and a third display region disposed between the first display region and the second display region, the optical module being disposed under the third display region to overlap the third display region in a plan view, the third display region including second transparent regions through which the light passes and third pixels having a third pixel structure and disposed between the second transparent regions.
4. The display device of claim 1, wherein the first display region includes first pixels having a first pixel structure, the second display region includes second pixels having a second pixel structure, and the third display region includes third pixels having a third pixel structure.

5. The display device of claim 4, wherein the first pixel structure, the second pixel structure, and the third pixel structure are identical to each other.
2. The display device of claim 1, wherein the first pixel structure, the second pixel structure, and the third pixel structure are identical to each other.
6. The display device of claim 4, wherein one of the first pixel structure, the second pixel structure, and the third pixel structure is different from the others.
3. The display device of claim 1, wherein one of the first pixel structure, the second pixel structure, and the third pixel structure is different from the others.
7. The display device of claim 6, wherein the first pixel structure is an RGB structure, and each of the second pixel structure and the third pixel structure is a PenTile structure.
4. The display device of claim 3, wherein the first pixel structure is an RGB structure, and each of the second pixel structure and the third pixel structure is a PenTile structure.
8. The display device of claim 1, wherein the third display region includes first to kth sub-intermediate display regions, where k is an integer greater than or equal to 2, the first sub-intermediate display region is disposed adjacent to the first display region, the kth sub-intermediate display region is disposed adjacent to the second display region, and a transmittance of an mth sub-intermediate display region is higher than a transmittance of an (m+1)th sub-intermediate display region, where m is an integer greater than or equal to 1 and smaller than k.
6. The display device of claim 1, wherein the third display region includes first to kth sub-intermediate display regions, where k is an integer greater than or equal to 2, the first sub-intermediate display region is disposed 
adjacent to the first display region, the kth 
sub-intermediate display region is disposed adjacent to the second display region, and a driving pixel density of an mth sub-intermediate display region is lower than a driving pixel density of an (m+1)th sub-intermediate display region during the display operation, where m is an integer greater than or equal to 1 and smaller than k.
9. The display device of claim 8, wherein the first to kth sub-intermediate display regions have a same width.
10. The display device of claim 6, wherein the first to kth sub-intermediate display regions have a same width.
10. The display device of claim 8, wherein at least one of the first to kth sub-intermediate display regions has a different width than the other intermediate display regions.
11. The display device of claim 6, wherein at least one of the first to kth sub-intermediate display regions has a different width than the other intermediate display regions.


Although the claims at issue are not identical, they are not patentably distinct because claim 1 of US Patent No. 11,328,647 reads on all the limitations of claim 1 of the instant application except for claim 1 having the limitation “wherein the third display region completely surrounds the first display region, and the second display region completely surrounds the third display region”, which is not included in claim 1 of US Patent No. 11,328,647.
Yen (US 2020/0335023) discloses the first display region (Fig. 5(e), (52)) is surrounded by the third display region (Fig. 5(e), (53), and the third display region (Fig. 5(e), (53) is surrounded by the second display region ((Fig. 5(e), (51)[0048]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to have the regions surrounding other regions, as taught by Yen, in US Patent No. 11, 328,647, such that the difference between the display effects caused by the difference in pixel densities of the first display region and the second display region can be effectively reduced, and the fusion of the display effects of the two display regions can be improved, thereby making the overall display effect of the terminal screen better [0049]. Further, claim 2 of the instant application is included in claim 1 of US Patent No. 11, 328,647.
Claim 3 of the instant application is included in claim 13 of US Patent No. 11, 328,647.
Claim 4 of the instant application is included in claim 1 of US Patent No. 11, 328,647.
Claim 5 of the instant application is included in claim 2 of US Patent No. 11, 328,647.
Claim 6 of the instant application is included in claim 3 of US Patent No. 11, 328,647.
Claim 7 of the instant application is included in claim 4 of US Patent No. 11, 328,647.
Claim 8 of the instant application is included in claim 6 of US Patent No. 11, 328,647.
Claim 9 of the instant application is included in claim 10 of US Patent No. 11, 328,647.
Claim 10 of the instant application is included in claim 11 of US Patent No. 11, 328,647.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2020/0335023).

As to claim 1, 2 and 4, Yen discloses a display device (Fig. 1, terminal screen (10,20) [0036, 0039, and 0042] comprising: a display panel (Fig. 1, display layer (0020) [0027]; and an optical module (camera, light sensor) [Fig. 7, (31))] disposed under the display panel [0057], wherein the display panel includes: a first display region (Fig. 1 and 7 (100)) under which the optical module is disposed to overlap the first display region in a plan view [57], the first display region (Figs. 1, and 2, (100)) including transparent regions [0031](pixel density defined as “the number of pixels (or sub-pixels) contained in a unit area”, see regions that are not covered by pixels, which, even as not labeled as transparent, it is inherent the spaces not covered by pixels have enough transparency, since light for an operation of the optical module passes) (Fig. 2, (22)) through which light for an operation of the optical module passes [0037] and first pixels having a first pixel structure (see pixels in Fig. 1, first display region (22) pixels, which are presented in a square shape, having a first structure (a certain structure). Examiner simply interprets the pixels of a first region as to have a first pixel structure) and disposed between the transparent regions (see Fig. 2, (first display region (22) separated by blank, or transparent regions through which light passes); a second display region (Figs. 1 and 2, (second display region (21) [0031]) in which second pixels having a second pixel structure are disposed (see pixels in Fig. 1, second display region (21), which are presented in a square shape, having a second structure. Examiner simply interprets a second region as to have a second pixel structure (a certain structure), no claimed difference, or similarity, between first and second pixel structures)); and a third display region (Fig. 4, (transition region 43)[0047]) disposed between the first display region (Fig. 4, (42)) and the second display region (Fig. 4, (41), third pixels having a third pixel structure [0087] which shows third region also has pixels which have a pixel density preferably between the pixel densities of the first and second regions. [0051] (Examiner simply interprets a third pixel region as to have a second pixel structure (a certain structure), no claimed difference, or similarity, between first, second and third pixel structures) being disposed in the third display region (Fig. 4, (transition region 43) [0051]) refers to n pixels in the transition region and to the RGB value of the pixels), only part of the third pixels being driven during a display operation ([0051]. 
“controlling a portion of the pixels in the transition region not to be displayed”). Further, Yen discloses the first display region (Fig. 5(e), (52)) is surrounded by the third display region (Fig. 5(e), (53), and the third display region (Fig. 5(e), (53) is surrounded by the second display region ((Fig. 5(e), (51)[0048]).
However, Yen does not specifically refer to a third display region having a third transmittance higher than the second transmittance and lower than the second transmittance. However, Yen refers to the third region having pixels with a pixel density between the first pixel densities of the first and second regions [0031]. Pixel density is defined as the number of pixels, or sub-pixels, contained in a unit area. The more pixel density in a unit area, the more transparency, or transmittance. Therefore, it would have been obvious to one of ordinary skill in the art to have the first to third transmittances, as taught by Yen, because it is well known in the art of display devices that in a lab or manufacturing environment, the user many choose to have a higher or lower pixel density in a specific unit area, to achieve more or less transmittance, as desired.  

As to claim 8, Yen discloses the third display region includes first to kth sub-intermediate display regions [52], where k is an integer greater than or equal to 2 [0052], the first sub-intermediate display region (Fig. 8, (83b) is disposed adjacent to the first display region (Fig. 8, (82)), the kth sub-intermediate display region (Fig. 8, (83b) is disposed adjacent to the second display region (Fig. 8, (81)), and a driving pixel density of an mth sub-intermediate display region is lower than a driving pixel density of an (m+1)th sub-intermediate display region during the display operation, where m is an integer greater than or equal to 1 and smaller than k [0055, 0056].

As to claim 9, Yen discloses the first to kth sub-intermediate display regions have a same width (see Fig. 8, (sub-region 83a and sub-region 83b have the same width).

8.	Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2020/0335023) in view of Fan et al. (US 2019/0326366).

As to claim 3, further, the device of Yen does not specifically disclose the display module, further, being disposed under the third display region to overlap the third display region in a plan view. 
Fan discloses optical module (Fig. 7, (31)) under first display region (100) [0057]. Also, Fan discloses that the under-screen photosensitive module is capable of sensing light that is incident through the first display region (100) and the third display region (200) of the display screen [0105]. Although not specifically disclosing that the optical module is under the third display region to overlap the third display region in a plan view, Examiner takes Official Notice for the optical module being under the third display region to overlap the third display region in a plan view. It would have been obvious to one of ordinary skill in the art at the time of filing to have the optical module overlapping in a plan view under the third display region, because, since  the under-screen photosensitive module is capable of sensing light that is incident through the first display region (100) and the third display region (200) of the display screen [0105], it would just be a design choice to have the under-screen photosensitive module to also be under and overlap in a plan view the third display region (200) in addition to the first display region (100), during manufacturing, or in a lab environment, as desired by the designer, to obtain the desired result, such as the photosensitive module to sense light incident through both the first and third display regions with more accuracy.  

As to claim 5, the device of Yen does not specifically disclose the first pixel structure, the second pixel structure, and the third pixel structure are identical to each other. 
Fan discloses a first display structure (Fig. 4, (100)), a second pixel structure (Fig. 4, (200) and a third pixel structure (Fig. 4, (300). However, further, Fan discloses that the light emitting unit in each display region can include other combinations of red sub-pixels, green sub-pixels, and blue sub-pixels, and these sub-pixels can be formed in other shapes of distributions [77]. 
Although not specifically disclosing that all three pixel structures are identical to each other, Examiner takes Official Notice to all three pixel structures being identical to each other. It would have been obvious to one of ordinary skill in the art at the time of filing for a designer to either have all pixel structures identical to, or different from each other, during manufacturing, or in a lab environment, as desired, in the device of Yen and Fan, in order to obtain the desired result. 

As to claim 6, the device of Yen does not specifically disclose one of the first pixel structure, the second pixel structure, and the third pixel structure is different from the others.
Analogous art Fan discloses one of the first pixel (or sub-pixel) structure (Fig. 4, (100), and Fig. 5, and [0065, 0069, 0071]), the second pixel (or sub-pixel) structure (Fig. 4, (200), and [0066, 0072, 0074], and the third pixel (or sub-pixel) structure (Fig. 4, (300), is different from the others [77]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the different pixel structures, as taught by Fan, in the device of Yen, so as to avoid affecting a human visual perception after the pixels are shared, and balance the light emitting lifetime of each color sub-pixel [0070].

9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2020/0335023) in view of Fan et al. (US 2019/0326366) as applied to claim 6 above, and further in view of Li et al. (EP 3813044).

As to claim 7, the device of Yen, as anticipated by Fan, does not specifically disclose the first pixel structure is an RGB structure, and each of the second pixel structure and third pixel structure is a PenTile structure.
Li discloses the first pixel structure (Figs. 1, and 5, (A2)) is an RGB structure [0071, 0073] and the third pixel structure (Figs. 1 and 5, (A1)) is a PenTile structure [0070, 0110]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the PenTile structure, as taught by Li, in the device of Yen and Fan, so that the image can be displayed at the pixel elements at a higher resolution than a physical resolution by borrowing the sub-pixels in their adjacent pixel elements [0070].
However, the device of Li, as anticipated by Yen and Fan, does not specifically disclose that the second pixel structure is a PenTile structure. Examiner takes Official Notice to second pixel structure being a PenTile structure, as the third pixel structure. It would have been obvious to one of ordinary skill in the art at the time of filing for a designer to have both second and third pixel structures PenTile, or any other structure, or different from each other, during manufacturing, or in a lab environment, as desired, in the device of Yen and Fan, in order to obtain the desired result.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2020/0335023) in view of Li (US 2020/0234634).

As to claim 10, Yen does not specifically disclose at least one of the first to kth sub-intermediate display regions has a different width than the other intermediate display regions.
Analogous art Li discloses at least one of the first to kth sub-intermediate display regions (Fig. 6, (A3 having 1-n sub-regions)) has a different width, or size, than the other intermediate display regions [0070]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the sub-region with different width, or size, as taught by Li, in the device of Yen, so that the magnitude of change of the brightness transition gradients can be adjusted according to the actual display effect [0070].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692